Citation Nr: 0824159	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-02 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at 
L5-S1, status post laminectomy and fusion.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1945 to 
September 1948, from March 1950 to December 1953, and from 
April 1956 to April 1970.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Denver, Colorado, the 
jurisdiction where the veteran now resides, certified this 
appeal to the Board. 

The veteran testified in support of his claim at a hearing 
held at the RO in May 2003, before a Decision Review Officer.  
In June 2005, June 2006 and January 2008, the Board remanded 
these claims to the RO, in part, for the purpose of affording 
the veteran a hearing before the Board.  In a written 
statement received in April 2006, the veteran withdrew his 
request for such a hearing.  

For the reasons that follow, the Board again REMANDS this 
claim to the RO for additional action.  


REMAND

The veteran claims entitlement to an increased evaluation for 
a low back disability.   Additional action is necessary 
before the Board decides this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, VA has not provided the veteran adequate notice 
and assistance with regard to his claim.  Therefore, any 
decision to proceed in adjudicating it would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, during the course of this appeal, the RO provided the 
veteran VCAA notice on his claim for an increased evaluation, 
but given the Court's recent decision in Vazquez-Flores, such 
notice is inadequate.  Such notice informed the veteran of 
the need to submit medical or lay evidence demonstrating a 
worsening or increase in severity of his low back disability.  
It did not inform him of the need to submit evidence 
describing the effect that worsening has on his employment 
and daily life.  Such notice also did not inform the veteran 
of the need to submit more specific evidence satisfying the 
criteria for an increased rating under the rating code 
pursuant to which his low back disability is rated.  This 
type of notice is necessary in this case as the DC under 
which the veteran's low back disability is rated authorizes 
an increased evaluation based on specific criteria, rather 
than on a mere showing of a worsening of the disability and 
its effect upon his employment and daily life.  The veteran 
has not made any written or oral statement or taken any 
action, which shows that he has actual knowledge of the 
aforementioned information.  The non-receipt of adequate 
notice is thus not a harmless error.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination in support of the veteran's claim is 
necessary.  The RO afforded the veteran examinations during 
the course of this appeal, but the reports of these 
examinations are inadequate to decide the claim on appeal.  
Therein, examiners did not include all clinical findings 
previously requested by the Board, which are necessary to 
rate the veteran's low back disability pursuant to all 
pertinent DCs in the rating schedule.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim for an increased 
evaluation, which satisfies the 
requirements of the Court's recent 
holding, noted above.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an increased evaluation for a low 
back disability.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) discuss the etiology of all 
neurological symptomatology in the 
veteran's lumbar spine and lower 
extremities;

b) specifically indicate whether the 
foot drop and radiating pain shown 
during previous examinations are 
related to the veteran's low back 
disability;   

c) also indicate whether any 
associated lower extremity symptoms 
cause sensory disturbances only; 

d) characterize any limitation of 
motion of the lumbar spine as 
slight, moderate or severe;

e) characterize the veteran's disc 
disease as mild, moderate, severe or 
pronounced; and

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




